EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xianfeng Xu and Kajan Ratnakumar on 4/26/2022 and 5/02/2022. The application has been amended as follows: 
In the Abstract
C. difficile or the pseudo-membranous colitis associated with this infection. 
In the Claims
	Claim 44: A method of manufacturing a pharmaceutical composition, the method comprising:
	receiving a stool from a human donor, wherein the stool comprises a collection of fecal bacteria; 
	testing the stool for pathogens; 
	separating the collection of fecal bacteria from rough particulate matter of the stool; 
co-culturing the collection of fecal bacteria to produce a mixed bacterial culture comprising a first and second species of bacteria; and 			
formulating the pharmaceutical composition to include the first and second species of bacteria without isolating the first and second species of bacteria from the mixed bacterial culture prior to the formulating. 
Claim 47: The method of claim 44, wherein the formulating comprises centrifuging the mixed bacterial culture.
Claim 48: The method of claim 44, further comprising lyophilizing or spray drying the co-cultured bacteria to produce a powdered bacterial formulation.
	Claim 51: The method of claim 44, further comprising supplementing the co-cultured bacteria with a bacterial isolate isolated from one or more human donors. 
Claim 53: The method of claim 44, wherein the co-cultured bacteria comprise species of Firmicutes, Bacteroides, or a combination thereof.
Claim 54: A method, comprising: 
obtaining multiple species of fecal bacteria from a stool of a healthy human donor; 
co-culturing the multiple species of fecal bacteria to produce a mixed bacterial culture comprising a first and second species of bacteria; and 
formulating the co-cultured bacteria into a pharmaceutical composition without isolating the first and second species of bacteria from the mixed bacterial culture prior to the formulating. 
Claim 58: The method of claim 57, wherein the capsule is acid-resistant.
Claim 60: The method of claim 54, wherein the multiple species of bacteria belong to Firmicutes, Bacteroides, or a combination thereof.
Claim 63: The method of claim 54, further comprising supplementing the co-cultured bacteria with a bacterial isolate isolated from one or more human donors.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method of manufacturing a pharmaceutical composition. The method comprises: receiving a stool comprising a collection of fecal bacteria from a human donor; testing the stool for pathogens; separating the collection of fecal bacteria from rough particulate matter of the stool; co-culturing the collection of fecal bacteria to produce a mixed bacterial culture comprising a first and second species of bacteria; and formulating the pharmaceutical composition to include the first and second species of bacteria without isolating the first and second species of bacteria from the mixed bacterial culture prior to the formulating.
Claims were previously found obvious over Borody (US 2004/0028689), which provides pharmaceutical compositions comprising viable non-pathogenic or attenuated pathogenic Clostridium bacteria and optionally one or more additional viable nonpathogenic or attenuated pathogenic microorganisms preferably Bacteroides, Peptostreptococcus, Escherichia coli, Bifidobacterium, and Lactobacillus. The bacteria can either be derived from fresh feces of a disease-screened donor or are synthetic. However, the disclosed pharmaceutical compositions are not manufactured through a process that involves separating fecal bacteria from rough particulates of the feces and then co-culturing the separated fecal bacteria to yield a mixed bacterial culture comprising two species of bacteria. Borody also fails to teach that said two bacterial species are not isolated from the mixed bacterial culture before formulating them as part of a pharmaceutical composition. Thus, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 44-63 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651